        Case 1:20-cv-10701-DPW Document 57-1 Filed 04/27/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                            )
 MICHAEL MCCARTHY, et al.,                                  )
                                                            )   CIVIL ACTION NO.
                                Plaintiffs,                 )   1:20-cv-10701-DPW
                                                            )
                v.                                          )   PRELIMINARY EQUITABLE
                                                            )   RELIEF REQUESTED
 CHARLES D. BAKER, et al.,                                  )
                                                            )
                                Defendants.                 )
                                                            )

                            STIPULATION AS TO THE ROLE OF
                             THE DEFENDANT POLICE CHIEFS

       WHEREAS, the Amended Complaint challenges two Orders of Defendant Governor

Baker—COVID-19 Order No. 13 and COVID-19 Order No. 21—that require “[a]ll businesses

and other organizations that do not provide COVID-19 Essential Services,” as defined by Exhibit

A to the Orders, to “close their physical workplaces and facilities . . . to workers, customers, and

the public” until May 4, 2020; and

       WHEREAS, licensed retailers of firearms, shotguns, and rifles are not listed on Exhibit A

to the Orders as providing Essential Services; and

       WHEREAS, the Plaintiffs have asserted claims against the chief law enforcement officers

of Barnstable, Fall River, Westport, and Woburn, Massachusetts (the “Defendant Police

Chiefs”), based on actions that they have taken and/or threaten to take to carry out or enforce

those Orders;

       NOW THEREFORE, the Plaintiffs and the Commonwealth Defendants (Governor Baker,

Commissioner Bharel and Commissioner Gagnon) stipulate and agree that COVID-19 Order No.

13 and COVID-19 Order No. 21 require the closure of licensed retailers of firearms in the
        Case 1:20-cv-10701-DPW Document 57-1 Filed 04/27/20 Page 2 of 2



Commonwealth of Massachusetts until May 4, 2020, and further, that this conclusion does not

depend on any interpretation of the Orders by the Defendant Police Chiefs.

Dated: April 26, 2020



    THE PLAINTIFFS,                                 DEFENDANTS CHARLES D. BAKER,
    By their attorneys,                             MONICA BHAREL MD, MPH and
                                                    JAMISON GAGNON,
                                                    By their attorneys,

     /s/ David D. Jensen                            /s/ Gary Klein
    David D. Jensen                                 Gary Klein
    Admitted Pro Hac Vice                           Special Assistant Attorney General
    David Jensen & Associates                       Office of Massachusetts Attorney General
    33 Henry Street                                 One Ashburton Place
    Beacon, New York 12508                          Boston, Massachusetts 02108
    Tel: 212.380.6615                               Tel: 617-651-3650
    david@djensenpllc.com                           Gary.Klein@Mass.gov

    J. Steven Foley                                 Julia Kobick
    BBO # 685741                                    Assistant Attorney General
    Law Office of J. Steven Foley                   Office of Massachusetts Attorney General
    100 Pleasant Street #100                        One Ashburton Place
    Worcester, Massachusetts 01609                  Boston, Massachusetts 02108
    Tel: 508.754.1041                               Tel: 617-963-2559
    JSteven@attorneyfoley.com                       julia.kobick@mass.gov

    Jason A. Guida
    BBO # 667252
    Principe & Strasnick, P.C.
    17 Lark Avenue
    Saugus, Massachusetts 01960
    Tel: 617.383.4652
    jason@lawguida.com




                                              -2-
